Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 9, 11, 12, 15, 17, 18, 21-25, 27-30, 32-34 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.	

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 11/9/22, Applicant amended the independent claims.  And, Applicant’s Remarks address these amended features.  Note the addition of Stever to the 103 rejection to address these new features. 
Also, the 101 is still found to apply.  The 101 has been updated as to Abstract Idea type.  Applicant has not added any additional elements beyond the abstract idea that are not considered generic.  See the 101 below.
Also, since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice with the 1/14/22 response, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 1/14/22 response.  Also, Applicant’s 3/23/22 Remarks on Official Notice are untimely. And, Applicant did not present any actual evidence against Official Notice.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving records related to a plurality of transfers for one or more accounts, the transfers corresponding to a plurality of categories; identify not tracked categories; identifying, based on the transfers corresponding to the particular category, a net outflow from the one or more accounts for a defined period for the particular category; determining that an amount of the net outflow for the defined period for the particular category exceeds an expected outflow for the defined period for the particular category; further to determining that the amount of the net outflow for the defined period for the particular category exceeds the expected outflow for the defined period for the particular category, generating a multiple-choice quiz question and a corresponding set of possible responses including a correct response corresponding to the particular category and one or more distractor responses not corresponding to the particular category; and providing the multiple-choice quiz question and the corresponding set of possible responses for presentation in association with the one or more accounts determine a state like idleness or loading, provide a notice, receive input, provide a second question, receive an input, and also showing answer results and adding a new category to be tracked and in response to receiving the input selecting the at least one of the second selectable options, add the particular category to the set of tracked categories and perform operations to update a user interface associated with the set of tracked categories to include an area that corresponds to a presentation of a status indication related to consumption in the particular category. This is considered in the Abstract Idea grouping of certain methods of organizing human activity - commercial or legal interactions, business relations, managing personal behaviors (see MPEP at 2106.04(a)). The claims are interpreted to be directed to organizing human activity like behaviors.  The quiz function of the claims is interpreted to intend to alter human behavior.  This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The hardware or additional elements are “from one or more remote computing devices via a computer network” and a communications module and a computing device and a network and a computing device state.  This is considered generic.  Also, the hardware in the system claim, the processor and communications module and memory, is considered generic because it is not found in the method claim. The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2, 9, 12, 15, 18, 21-25, 27-30, 32-34 are not considered directed to any additional non-abstract claim elements.  The loading or idle states or requesting a quiz game in 32 is considered generic additional elements.  There are no other additional elements or hardware found in the dependent claims.  So, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12, 15, 17, 18, 21, 21-25, 27, 29, 30, 32-34  are rejected under 35 U.S.C. 103 as being unpatentable over Berhanu (8234195) in view of Khoo (20080059571) in view of Stever (20100274830).
Claims 1, 11, 17.  Berhanu discloses a computer system comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to (see processor and network at 1:25-60; see hardware in Fig. 5):
receive, using the communications module from one or more remote computing devices via a computer network, records related to a plurality of transfers for one or more accounts, the transfers corresponding to a plurality of categories (Abstract; see Fig. 2 and extract categorized financial data; see Fig. 3 and extract categorized financial data and the different categories there).
Berhanu further discloses identify, based on the transfers corresponding to the particular category, a net outflow from the one or more accounts for a defined period for the particular category (13:10-30).
Examiner notes that based on Applicant Spec at [20, 89 92] a condition is interpreted as a status of a particular financial aspect for a user.
Berhanu further discloses determine a condition that an amount of the net outflow for the defined period for the particular category exceeds an expected outflow for the defined period for the particular category (13:10-30, note “significant amount of money” or “certain amount of money”, and the condition is the actual status of the amounts of actual money “e.g. $500” in this case);
further to determining the condition (13:10-30, note “significant amount of money” or “certain amount of money”, and the condition is the actual status of the amounts of actual money “e.g. $500” in this case) presenting a particular category notification in a particular format for that category (13:10-30).
	Berhanu further discloses generate a notification, the notification including a prompt and a corresponding set of first selectable options including a correct option corresponding to the particular category and one or more distractor options not corresponding to the particular category, the correct option providing an indication of the account status (13:10-30 and quiz; for correct and distractor see Fig. 3 and items 330, 335, 340 and note 12:7-50 where the quiz question answers are based on actual user purchase history amounts, so one answer is correct and the others wrong; and see 12:45-50, “Of a set of response choices, only one response choice is the answer (i.e. designated as "correct" based on the user's financial data).”).
	Berhanu does not explicitly disclose the quiz is generated because the category exceed expected outflow or because of the condition or the correct answer indicates the condition.  However, Berhanu discloses generating quizzes in categories because the user has outflow in particular categories (Fig. 3), tracking range of spending of users (12:1-10), selecting categories because of highest number transactions (10:60-65) or aggregate dollar amount (11:50-60), and presenting a  particular category quiz in a particular format for that category when that category exceeds expected outflow (13:10-30).  And, Berhanu discloses using actual user account amounts (12:7-50; 12:45-50, “Of a set of response choices, only one response choice is the answer (i.e. designated as "correct" based on the user's financial data).”; 5:1-10, “… In other words, the quiz may be populated with questions and response choices pertaining to the spending history of the user who added the financial quiz application to his/her account 
in the social network service (e.g. social network service (135)), and who is a 
registered user of the PFMA.  In one or more embodiments of the invention, the 
quiz may describe the financial behavior of a user across multiple dimensions 
(e.g. across multiple categories).”).  And, Bernhau discloses alerting user to spending outside thresholds (13:10-30) and helping users stay in touch with their financial picture (14:8-20, “…The quiz has a…purpose in that not only does it provide a way for users to stay in touch with personal finances…”).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Berhanu generating a particular quiz based on category spending to Berhanu’s presenting a particular category alert/avatar in a particular format for that category when that category exceeds expected outflow such that Berhanu can generating a particular quiz when that condition occurs or when category exceeds expected outflow.  One would have been motivated to do this in order to better present relevant quizzes or better alert the user of their financial picture (as seen in Berhanu at 13:10-30 and alerting user to spending outside thresholds and 14:8-20, “…The quiz has a…purpose in that not only does it provide a way for users to stay in touch with personal finances…”).
Berhanu further discloses determine, using the communications module, from a computing device in association with the one or more accounts via the computer network, that the computing device is operating to effect one or more of a state (12:50-13:30 where the state is the computer being on and the quiz is distributed and ready for display).  Berhanu does not explicitly disclose that the computing device is operating to effect one or more of a loading of an application and a state of idleness.  However, Khoo discloses presenting particular content during switch of context or loading or idleness ([83, 88, 63]; also see delay at [8, 9] and idle at [9] and waiting for a new page to load at [55]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Khoo’s presenting content during loading or idleness to Berhanu’s presenting content.  One would have been motivated to do this in order to better present content at a time of increased interest to the user.
The prior art further discloses in response to determining that the computing device is operating to effect one or more of the loading of a application and a state of idleness (see Berhanu at 12:50-13:30 where the state is the computer being on and the quiz is distributed and ready for display; see Khoo preceding for the state being loading or idleness), provide the notification for presentation, using the communications module, to the computing device in association with the one or more accounts via the computer network (see Berhanu at Figs. 3, 4);
Berhanu further discloses receive, using the communications module, from the computing device in association with the one or more accounts via the computer network, input selecting one of the first selectable options (see answer at 12:50-13:10);
further to receiving the input selecting one of the first selectable options, provide an indication based on whether the correct option was selected or one of the one or more distractor option was selected (see 12:50-13:10, note “user B fllls out the quiz…complete the quiz…answers the questions…if every answer correctly… a 100% score…if…incorrectly…may receive a score of 0%” and “[claim] 3. The method of claim 2, further comprising: comparing the selected response to the answer to generate a comparison; generating a score for the contact based on the comparison; and publishing the score.” So the individual question can receive a score and that can be published so an indication is provided based on the correct option or not).
Berhanu further discloses provide, using the communications module, to the computing device in association with the one or more accounts via the computer network, one or more second selectable options related to a particular category, at least one of the one or more second selectable options corresponding to instructions to add a particular category to a set of tracked categories if the particular category is not one of the set of tracked categories (After the user the does the quiz the user can create their own quiz 12:60-67, “Users B to Z may also be able to perform actions in the quiz through the financial quiz application. For instance, if user B fills out the quiz (e.g. completes the quiz, answers the questions of the quiz, selects one answer choice for each question) then user B may be asked to register with and join (e.g. become a member of) the PFMA, and create his/her own quiz.” And the user can also be shown the correct/incorrect answers and score after the quiz 13:5-10; so the user can make their own quiz after doing the quiz).
Berhanu shows the user doing the quiz, being asked to make their own quiz, then being shown their answers/score (claims 1, 2, 3).  Berhanu does not expliclity disclose that the invitation to make their own quiz is After being shown the correct/incorrect answers and score.  However, the MPEP states that changing  sequence (MPEP 2144.04.IV.C) or reversal or rearrangement (MPEP 2144.04.VI.A or .C) is obvious.  So, it is obvious that Berhanu can change sequence, reverse order, rearrange the create new quiz and show answers/score feature of claims 2, 3.  One would be motivated to do this so the user has more info, like their answers and score, before making their own quiz so has more info for better making a new quiz.  
And, Berhanu further discloses that when a quiz is created that new categories can be added to be tracked (Fig. 2, step 235, 9:25-35 “In STEP 235, it is determined whether additional categories exist.”; Fig. 3, item 310, 33) over time (Berhanu discloses tracking transactions over longer time periods like a season, season at 3:25-30; 11:1-50 and Summer or season, or a time range like a month,  13:15-25).  Berhanu further discloses that the system or user can add the new category (7:50-67, “…The selection of the category may be performed by the financial quiz application, with or without input from the user that executed the transactions.”).  So, when Berhanu makes a new quiz he can be asked to add a new category.  So, Berhanu renders obvious that the user answers the quiz, is shown their response, is then asked to make their own quiz, and is asked to add new categories. Hence, Berhanu renders obvious these features.
Berhanu further discloses receive, using the communications module, from the computing device in association with the one or more accounts via the computer network, input selecting at least one of the second selectable options (see Fig. 2 and the loop at item 230, so many questions and respective selectable options/responses related to a category can be generated or presented and see answer at 12:50-13:10).
In further regards to claim 17, Berhanu further discloses receive, using the input module,a first  input selecting an option from the corresponding set of first selectable options; and further to receiving the first input, provide an indication based on the selected option (Figs. 3, 4; see 12:50-13:10, note “user B fllls out the quiz…complete the quiz…answers the questions…if every answer correctly… a 100% score…if…incorrectly…may receive a score of 0%”).
Also, Examiner notes that Applicant 8/5/21 remarks about User A’s quiz going out to all the users.  However, Berhanu discloses a personalized quiz for each user (see Fig. 1 and Account A…Account Z, Financial Quick Instance A…Financial Quiz Instance Z).  Also, in further regards to User A thru User Z, Examiner notes that claims are given their broadest reasonable interpretation in light of the Spec.  And, the current claims have no features as to whether users financial data or users financial quiz can be shared or not.  Hence, it does not matter whether Berhanu’s user can share his quiz or not.  What matters is whether Berhanu renders obvious the features that Applicant actually claims.  And, Berhanu renders obvious the claimed features as shown.
Also, in regards to the following feature, Examiner notes Applicant Spec at [136, 165-172] and Figs. 11, 14.
Berhanu does not explicitly disclose in response to receiving the input selecting the at least one of the second selectable options, add the particular category to the set of tracked categories and perform operations to update a user interface associated with the set of tracked categories to include an area that corresponds to a presentation of a status indication related to consumption in the particular category  However, Stever discloses adding new categories to track and tracking spending in categories and displaying on demand a category to track (all of [7, 8] and “[7]… The invention may also be customized to add different or additional categories, if desired.” And Fig. 8 and track, display, and graph expenditures by category at [3]; also Examiner notes that Stever works with a PC display so the features of Stever are interpreted as working with networks and computers [58-61]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Stever’s adding new categories on user demand to tracking and report on to Berhanu’s extensive category expenditure tracking.  One would have been motivated to do this in order to better report on user finances.
Claim 2, 12.    Berhanu further discloses the computer system of claim 1, wherein the prompt is based on the net outflow for the defined period for the particular category (13:10-30 and 12:7-50).
Claim 9, 15.    Berhanu further discloses the computer system of claim 1, wherein the instructions, when executed by the processor further cause the computer system to: determine the expected outflow for the defined period for the particular category based on at least one of a net outflow for the particular category for an earlier period and information related to transfers in the particular category for one or more other accounts, the other accounts not associated with an owner of the one or more accounts (13:10-30).
Claim 18.    Berhanu further discloses the computer system of claim 17, wherein the indication based on the selected response indicates at least one of the particular category and the amount of the net outflow for the defined period for the particular category (see 12:50-13:10, note “user B fllls out the quiz…complete the quiz…answers the questions…if every answer correctly… a 100% score…if…incorrectly…may receive a score of 0%” and Figs. 2-4 show that the category and net outflow are known).
Claim 21, 27. Berhanu further discloses the computer system of claim 1, wherein the instructions, when executed by the processor, further cause the computer system to: prior to determining that the computing device is operating to effect one or more of a loading of an application and a state of idleness, store the notification in a queue (Fig. 1 show multiple users A thru Z and multiple quizzes instance A thru Z and Fig. 2 at step 240 shows distributing quizzes to contacts.  So, user A is interpreted to receive quiz instances B, C, D, etc from their contacts.  So, these quizzes in A’s account are waiting and queued for A to actually view them; also the prior art combination above with Khoo shows the features of the state being idle or loading).
Claim 23, 29. Berhanu further discloses the computer system of claim 21, wherein the instructions, when executed by the processor, further cause the computer system to tag the notification with metadata related to the condition (see metadata at 13:60-14:7).
Claim 24, 30. Berhanu further discloses the computer system of claim 1, wherein the instructions, when executed by the processor, further cause the computer system to: determine that the notification corresponding to the particular category is relevant; and wherein the notification is sent to the computing device in response to determining that the notification is relevant (13:10-30 and see the if then clause which determines that the question is relevant).
Claim 25. Berhanu further discloses the computer system of claim 24, wherein determining that the notification corresponding to the particular category is relevant includes validating the one or more distractor options to confirm that they do not correspond to the particular category (12:7-50 and “only one response is the answer” which is interpreted to mean that it does not correspond for this user for this category and is interpreted to mean that it has been checked that it does not correspond).
Claim 32. Berhanu further discloses the computer system of claim 17, wherein the instructions, when executed by the processor, further cause the computer system to: present, using the output module, one or more second selectable options to perform one more operations related to the particular category; receive, using the input module, a second input selecting at least one or more of the second selectable options to perform one or more operations related to the particular category; and send, using the communications module to a remote server system via the computer network, instructions to perform the one or more operations related to the particular category (see second half of independent claims 1, 11 above, and these instructions are considered as sent because they are actually performed).
Claim 33. Berhanu does not explicitly disclose the computer system of claim 1, wherein determining that the computer system is operating to effect one or more of a loading of an application and a state of idleness includes determining that the computer system is operating to effect the loading of an application.  However, Khoo discloses presenting particular content during switch of context or loading or idleness ([83, 88, 63]; also see delay at [8, 9] and idle at [9] and waiting for a new page to load at [55]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Khoo’s presenting content during loading or idleness to Berhanu’s presenting content.  One would have been motivated to do this in order to better present content at a time of increased interest to the user.
Claim 34. Berhanu does not explicitly disclose the computer system of claim 1, wherein determining that the computer system is operating to effect one or more of a loading of an application and a state of idleness includes determining that the computer system is operating to effect the state of idleness.  However, Khoo discloses presenting particular content during switch of context or loading or idleness ([83, 88, 63]; also see delay at [8, 9] and idle at [9] and waiting for a new page to load at [55]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Khoo’s presenting content during loading or idleness to Berhanu’s presenting content.  One would have been motivated to do this in order to better present content at a time of increased interest to the user.

Claims 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Berhanu (8234195) in view of Khoo (20080059571) in view of Stever (20100274830) in view of Official Notice.
Claim 22, 28. Berhanu does not explicitly disclose the computer system of claim 21, wherein the instructions, when executed by the processor, further cause the computer system to associate an expiration time with the notification.  However, Berhanu discloses using time and timestamps at Claim 8, 24.  And, Examiner takes Official Notice that expiration with quizzes or questions is old and well known.  Timed quizzes or countdown with questions is old and well known.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add expiration to Berhanu’s time, timestamps and quizzes/questions.  One would have been motivated to do this in order to better incite an answer/response.
Also, since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice with the 1/14/22 response, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 1/14/22 response.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aaa) These disclose categories and reporting: Kilat 1:30-45; Haffey Fig. 4; Goodyear [73]; Lehew [4]; Smith.
aa) Chyou idle [42] [33], Tinkler load [178, 180], Xu disclose presenting content during loading or idle.

a) Boe 20120109711 discloses relevant features at [0035], [36], “[43]… For example, if a customer responds to a question that he or she rents housing, page generator 48 could skip subsequent questions relating to mortgage payments because they would not apply to that customer.”, [76]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/15/22